DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 28, 29, 31, 32, 35, 36, 38, 41, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Muurinen (2017/0149293).  Regarding independent claims 21 and 38, and dependent claim 46, Muurinen teaches a wireless energy transmission apparatus and method (Fig. 2) for providing a wireless energy transmission from the transmission apparatus (220) to a consumer (210), comprising: 
a wireless energy transmission device configured to perform the following: performing a cycle of a foreign object detection during the energy transmission, the performing including: initializing a cycle time (based on the transmitted power level); tracking the cycle time during the cycle; comparing the cycle time to a maximum cycle time (i.e. the determined frequency/length of interval between FODs for the current transmitted power level); and upon the cycle time equaling or exceeding the maximum cycle time, restarting the cycle (Figs. 3 and 4, Abstract; this occurs when the power level doesn’t change for an extended period of time, the length of interval between FODs is continuously repeated with the same maximum cycle time);
performing an interruption of the energy transmission from the wireless energy transmission device to the consumer based on the foreign object detection; increasing or decreasing the maximum cycle time of the foreign object detection as a function of a characteristic energy transmission variable (i.e. transmitted power level) of the wireless energy transmission; ([0025]) 
and1050863675U.S. Patent Application No. 16/484,006Attorney Docket No. BOSC.P11612US/1001085256 RCE Response to December 17, 2021 Final Office Actionsuspending the foreign object detection, for a defined period of time or until the end of the energy transmission as a function of an undershooting of a lower limit value by the value of the characteristic energy transmission variable. (Fig. 4; when the transmitted power level is lower than where 400, 420, 430 cross the y-axis in Fig. 4a)
Regarding claims 28, 29, 35, and 36, Muurinen teaches the maximum cycle time being reduced as a function of an exceeding of an upper limit value by a value of the characteristic energy transmission variable ([0025], [0028]; cycle time is continuously reduced as the transmitted power (or voltage or current or supply voltage) level continuously goes up (i.e. continues to exceed upper limit values; rising amplitude))
Regarding claim 31, Muurinen teaches the characteristic energy transmission variable being an energy requirement of the consumer, and the maximum cycle time is reduced with a rising energy requirement.  ([0025], [0028]; rising energy requirement equates to a rising transmitted power level to satisfy the rising energy requirement)
Regarding claim 32, Muurinen teaches the characteristic energy transmission variable being a charge state of the consumer configured as a rechargeable energy store, and the maximum cycle time is increased with a rising charge state.  ([0003], [0025], [0028]; as the charge state rises (i.e. the consumer battery being more fully charged) less power is needed to be transmitted to the consumer and therefore the maximum cycle time is increased)
Regarding claim 41, Muurinen teaches the wireless energy transmission device is inductive ([0031]).
Regarding claim 47, Muurinen teaches adapting a number of frequency sweep cycles of a frequency sweep of the foreign object detection as a function of the characteristic energy transmission variable (transmitted power level) of the wireless energy transmission (Fig. 3; [0006], [0025]).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 22-25 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Muurinen (2017/0149293) and Nakano et al. (2016/0164302).  Muurinen teaches a wireless energy transmission apparatus and method as described above.  
Regarding claim 22, Muurinen fails to explicitly teach adapting a number of discrete frequency points of a frequency sweep performed during the cycle of the foreign object detection.  Nakano teaches a similar method of foreign object detection to that of Muurinen.  Nakano teaches (in Figs. 1, 2, and 4) a transmitter (100) and receivers (400, 401).  Nakano also teaches adapting a number of discrete frequency points of a frequency sweep performed during a cycle of the foreign object detection as a function of a characteristic energy transmission variable (i.e. frequency) of the wireless energy transmission ([0104]-[0108]; the discrete frequency points of the frequency sweep are adapted based on the selected “set value”, wherein the discrete frequency points are in the range of frequencies surrounding the set value, so the discrete frequency points are adapted to be selected around the adapted set value).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Nakano’s method of foreign object detection via frequency sweep into Muurinen’s invention, to add another way to make sure there are no foreign objects impeding the wireless power transfer. 
Regarding claim 23, Nakano teaches each discrete frequency point during a frequency sweep takes a certain period of time before being able to measure the Q-factor to then move on to the next discrete frequency point ([0109], [0118], [0122]).  Nakano also teaches the idea of a frequency sweep comprising any number of (2 or more) discrete frequency points ([0106]).  Therefore, Nakano teaches the cycle time of the foreign object detection is a function of the number of discrete frequency points performed during a particular cycle.  Nakano fails to explicitly teach “a standard foreign object detection” cycle time of 1 to 10 seconds nor “a rapid foreign object detection” cycle time of less than 10 milliseconds.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have foreign object detection cycles in Nakano’s invention being less than 10 milliseconds and/or between 1 to 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 24, Muurinen teaches the foreign object detection is able to differentiate between at least a standby mode (i.e. ping, selection, ID and configuration) and an energy transmission mode (i.e. power transfer phase) of the wireless energy transmission, and a standard object detection (during standby mode) is carried out in the change from the standby mode to the energy transmission mode, or the reverse. ([0019]-[0024])
Regarding claims 25, 42, and 43, Muurinen teaches a rapid foreign object detection being carried out when the characteristic energy transmission variable has changed from one cycle to the next of the method by less than 10% or 5% or 1% (Fig. 4; as the transmitted power level increases near its maximum above the next threshold value/level).
Regarding claim 44, Muurinen teaches the wireless energy transmission device is inductive ([0031]).
5.	Claims 26, 30, 33, 34, 37, 39, 40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Muurinen (2017/0149293) and Roy et al. (2014/0111019).  Muurinen teaches the wireless energy transmission apparatus and method as described above.  
Regarding claim 26, Muurinen fails to explicitly teach a subsequent communication between the energy transmission device and the consumer being allocated to the foreign object detection.  Roy teaches a similar apparatus and method to that of Muurinen.  Roy teaches a subsequent communication between the energy transmission device and the consumer being allocated to the foreign object detection ([0318]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement subsequent communication between the energy transmission device and the consumer being allocated to the foreign object detection to inform a user of a foreign object that is detected and can therefore do something to remedy the situation.
Regarding claims 30, 33, 34, Muurinen teaches as the transmitted power level goes up, things heat up faster ([0025]) and that the maximum cycle time can be determined in any suitable way ([0028]), but fails to explicitly teach the transmission variable used to determine the maximum cycle time being the temperature, the gradient of an acquired actual quality, or a vibration or vibration gradient.  Roy teaches increasing/decreasing the maximum cycle time of the foreign object detection as a function of various characteristic energy transmission variables (i.e. temperature and/or various gradients; [0135], [0138], [0239]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the characteristic energy transmission variable in Muurinen’s invention to be temperature and/or the various gradients claimed, since Roy teaches a similar apparatus and method to that of Muurinen that is known in the art to use the claimed transmission variables to determine the maximum cycle time and modifying Muurinen with Roy’s teachings is a mere matter of design choice.  
Regarding claims 37, 39, 40, and 45, Muurinen fails to explicitly teach the excitation voltage range of the primary-side transmission coil or the power range of the wirelessly transmitted energy claimed.  However, it would have been obvious to one of ordinary skill in the art to have the excitation voltage of the primary-side transmission coil being between 2.5V and 5V, and have the power range of the wirelessly transmitted energy to be in the claimed ranges stated in claims 39, 40, or 45, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It is also a mere matter of design choice based on the power levels needed to be supplied to the consumer.
6.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Muurinen (2017/0149293) and Muratov (2017/0117756).  Muurinen teaches the wireless energy transmission apparatus and method as described above.  Muurinen fails to explicitly teach the determining, calculating and comparing steps claimed.  
Muratov teaches a similar wireless energy transmission apparatus (Fig. 1) to that of Muurinen.  Muratov teaches a cycle of a foreign object detection including: determining a resonant frequency of the energy transmission device by performing a frequency sweep; calculating an actual quality of the wireless energy transmission based on the resonant frequency; and comparing the actual quality to a setpoint (i.e. “anticipated”; [0035]) quality for the wireless energy transmission. (Fig. 3; [0034])  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Muratov’s determining, calculating, and comparing steps into Muurinen’s invention, to allow for more information to be gathered and assist in determining if a foreign object is detected.
Response to Arguments
7.	Applicant’s arguments, filed July 20, 2022, with respect to the rejection(s) of claim 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakano et al. (2016/0164302).
Applicant's arguments with regards to claim 21 have been fully considered but they are not persuasive.  The Examiner disagrees with the Applicant’s assertion that Muurinen always performs the foreign object detection at non-zero power levels.  Muurinen in paragraph 0027 merely teaches an example of how the intervals are determined.  Muurinen also teaches in 0027 the power levels and ranges can be freely selected, meaning the lower limit value (instead of 0W in the example) could be a non-zero power level.  
Additionally, even in the example described in Muurinen, the Examiner believes that the last indent of claim 21 is taught (at the end of [0027]), wherein when the TX power has been transmitting in the 3W-5W range then undershoots the 3W lower limit value, the foreign object detection is suspended for an additional 2 seconds (interval went from 1 second to 3 seconds due to the TX power entering the 1W-3W range after exiting the 3W-5W range), wherein 2 seconds is the defined period of time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
10-18-2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836